AGREEMENT FOR THE SALE AND PURCHASE OF REAL ESTATE THIS AGREEMENT FOR THE SALE AND PURCHASE OF REAL ESTATE (hereinafter “Agreement”) is made and effective the 1st day of March, 2008by and between United States Steel Corporation , a Delaware corporation, with a principal office and place of business located at 600 Grant Street, Pittsburgh, Pennsylvania 15219-2800 (hereinafter “Seller”), and Biofuel Advanced Research & Development, LLCa Pennsylvania limited liability company, located at 1167 Bridge Street, Philadelphia, PA 19124 (hereinafter “Buyer”). W I T N E S S E T H: In consideration of all the covenants, terms, and conditions herein contained and intending to be legally bound, Seller and Buyer hereby agree as follows: 1.Premises.Seller agrees to sell and Buyer agrees to buy that certain real estate described as 36.37 acres , commonly known as Lot 4 of Seller’s proposed subdivision, and as more specifically described on Exhibit “A” attached hereto and incorporated herein; TOGETHER with all appurtenances, easements, hereditaments, and access rights pertaining to the property, and all other rights of Seller in and to the property (hereinafter “Premises”).Any excess or deficiency in the stated acreage shall not affect the remaining terms and conditions of this Agreement. 1.01Ancillary Rights.As part of the sale and subject to the terms hereof, Buyer shall have irrevocable, non-exclusive licenses for rail access and road access as set forth and designated as the Rail Rights and Road Rights, attached hereto as Exhibit K (such rights are referred to herein as the “Ancillary Rights”; the Ancillary Rights do not include the Buyer’s Track); provided, however, the Buyer shall utilize the switching carrier designate by Seller and that railcar storage by buyer shall be limited only to the Premises.In the event the switching carrier designate by Seller is not available to serve the Premises, Buyer may make alternate arrangements for switching service, subject to Seller’s approval, which approval shall not be unreasonably withheld or delayed,In addition, the Buyer shall have all rights and access to all roads as granted and outlined and depicted in Exhibit K.The Ancillary Rights of Buyer are also subject to the following: 1 (A)Seller reserves the right, at Seller’s sole cost and expense, and upon notice to Buyer to locate, move, substitute for or otherwise change the location of any of the Ancillary Rights to such locations within the KIPC as may be designated by Seller, provided that the location of Buyer’s new Ancillary Rights provides Buyer with Ancillary Rights equivalent to the original Ancillary Rights, and the Seller shall use its best efforts to minimize disruption to Buyer’s business operations at the Premises.Upon any such designation of a new location and upon completion of such relocation, and upon granting of such replacement Ancillary Rights, all rights, title and interest created by this sale in and to the old location shall automatically terminate and revert to Seller without demand or reentry by Seller.Any such new location for any of the Ancillary Rights shall likewise be subject to all the terms and provisions of this sale including the provisions of this subparagraph (A). (B)Buyer’s rights hereunder are subject to rights of other owners, tenants and occupants at the KIPC, and to Seller’s rights and Seller’s agents, assignees, carriers, contractors and all other persons lawfully using the Ancillary Rights, herein called “rightful user”. (C)Buyer agrees to pay $1000 per acre, per annum for Common Area Maintenance.This fee will be used by Owner to maintain the common areas of the KIPC including snow removal, landscaping, road maintenance and lighting.This fee will escalate by 3% per year and be billed on the first day of every year. 1.02UTILITIES. (A)Seller and Buyer shall enter into an appropriate Utility and Services Agreement at the execution of this Agreement, which shall be in substantially the form of Exhibit D. Buyer, at its expense, shall provide for all connections and related services that are needed according to the Utility and Services Agreement. (B)Except for utilities provided by the above agreement, Buyer shall be responsible for either obtaining all of the utilities from third party suppliers and paying all charges for such utilities or for providing such services itself, at its own cost. In no event shall Landlord be responsible for any interruption or failure in the supply of any utilities. (C)Seller is hereby granted a blanket easement for access to and for maintenance of existing utilities as shown on Exhibit A and more particularly described in Exhibit G.
